Mr. Justice Richardson
delivered the opinion of the-court:
This cause has been brought before us, at the instance, as I am informed, of a respectable and pious community of Christian worshipers, in order to settle a principle, in which they feel an interest. I will not offer to define their peculiar tenets, lest by any error, I might, unintentionally, wound their feelings upon a subject so d.elicate. Eut taking the brief for my statement of the cause shewn ; and presuming it to contain the reasons why the sect of Christians usually called Covenanters, refuse to serve as jurors, I find this intelligible proposition : That a fixed & scrupulous moral objection to the discharge of a duty required by law, which springs conscientiously from the religious tenets of a man, amounts to a justification for refusiiig to perform the duty so required. While enquiring iim> the truth of the principle here proposed, I will barely notice the safe and well known guide in the construction of acts. That where the legislature has ordered a general rule off law, with certain specified exceptions, such exceptions are not to be extended by construction, least the rule itself should be lost in the multitude of exceptions, and will proceed to expose the fallacy of the proposition made, by pointing out the danger of allowing it. It has been said, (and the observation is most expressive of our true character,) that man has no window in his breast, through which we may look into his heart and discover his real sentiments. We have then, only to admit that his own scruples of conscience afford a dispensation ; and the pious and the hipocritical; the candid and the deceitful are placed upon the same footing. A Quaker may, perhaps,'with feelings truly conscious, object to contribute to the support of government, because a war has been declared. But once allow the objection to prevail; and the avaricious knave, profiting by the example, might avow his conscience^ *395bleeding at every expenditure of government, so lavish as to require any contribution from his little store of precious earnings. The precedent being once set, who could distinguish in this respect, between the pious asseveration of a holy man and that of an accomplished villain ?
I can foresee no limits to the impositions which might .follow, under so elastic a principle, A dogged unwillingness, perverse obstinacy, or the most inhuman selfishness, might be concealed under pretended scruples of conscience.
But not to draw illustrations altogether from a general knowledge of human nature, let us turn to the positive instance which so readily occurs of the false apostle, who gave the sign of holy love but to betray, and that, at a moment when his lips were still moist from the sacramental cup, and ask if to make any exhibition of religious scruples operate as an exemption from the requisitions of the .laws, would not be to publish a dispensation, not sq much for the scrupulous as for those who have no scruples. Is it not to be feared that such a state of things might unfold a bright and palmy day for infidelity ? For while the Demon of Atheism whispered there is no God, the Atheist himself, might exhibit very profound scruples against lending hand or purse to the government of a people, who (according to his want of creed,) worshipped strange gods, and knelt to a great unknown idol. From the desire to reconcile a well meaning body of religionists, to the hopeless- inadmissibility of what they have long required, I may have extended supposed consequences unnecessarily ; yet, what I have imagined, is characteristic of what would follow, were we to allow the principle required.
As to the other grounds which may be gathered from the brief, I need say little ; sound policy, good sense and necessity . have long reduced it to a maxim that a ignorance of law affords no excuse otherwise vye should find in practice, that the greater the misdeed done, the greater would be the pretended ignorance of the culprit.
There is sqt fqrlh among the causes, shewn, a nqticc qf *396certain instances of individuals being excused, gs well as an appeal to good feelings, plainly interwoven in the brief. And no doubt, instances have occurred, and will again occur, where the parties attended at the time required by law, but there being superfluous jurors, were readily excused. But in the case before us, a justification is offered after an actual default, and the right of exemption claimed. And when a mere principle is to be decided, any appeal to human generosity must receive the answer given by sir Matthew Hale, when importuned untimely for mercy. “I must have mercy on the country. In such cases, we are the ministers of the law, her decrees constitute our justice, and in that sense fiat justitiaffluat caelum.”
Finally, I will not conceal the hope that this unanimous decision of all the judges, may have some tendency to reconcile the community conberned, to the requisitions of the laws. Nor will I restrain the observation, -that while religions differ so much in doctrine, they all agree in this, that man is bound to do his duty in whatever situation, he may be placed by the God, whom he adores; a principle, which reconciles even the slave to his master. And further, that amidst the growing distinctions among ourselves, upon doctrinal tenets, yet there is no, Christian sect which does not enforce by precepts and example, the plain - moral, so often inculcated and invariably practised in every place by him “ who cleansed us of our foulest crimes,” of a ready obedience to the laws of the country, wherever he sojourned. The covenanter will then, in common with' all good men and Christians, “ obey the powers that be,” respect the laws which protect him, his property and character, and venerate the principles of a constitution, which, in order to render him and all other's, independent of human control in religion, established no one favored form of worship ; and avowing the vain pr'etence of dictating, human creeds, require, notwithstanding, the essential sanction of an oath, which presupposing an everlasting soul, dpvoted to an intelligent first cause, who is to re*397ward and to punish, is of itself, a recognition of religion as a principle.
Clarice, for the motion.
Williams, contra.
If there is a principle in which the Christian and moralist, the philanthropist and the patriot may join with one accord, we have it here; where the human mind is left unfettered to enforce truth or combat error ; and the soul of man freed from human ties, is bound only to. Almighty G.od.
The motion is dismissed.
Justices Johnson, Gantt, Huger, Colcock and Nott, concurred.